DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al in view of Zadeh et al(USPGPUB(2020/0184278).
  -- In considering claim 1, the claimed subject matter that is met by Tsujino et al(Tsujino) includes:
	1) a camera configured to acquire a surrounding image of the vehicle including a parking line is met by the peripheral cameras(30) which capture images around the periphery of the vehicle(10)(see: Tsujino, sec[0020]) including detecting parking frames of parking spaces(101-104) such as white line frames(see: sec[0046]); 
	- Tsujino does not teach:
	2) the controller configured to: derive spatial recognition data based on the surrounding image as an input, derive a feature point corresponding to the parking line based on the surrounding image and the spatial recognition data, determine a candidate parking line based on clustering of the feature point, and control the vehicle to perform parking in a parking area which has the candidate parking line
	Use of systems which teach spatial recognition data is well known.  In related art, Zadeh et al(Zadeh) teaches a system for determining vehicle parking, wherein spatial recognition data based on surrounding image input so as to derive feature points corresponding to parking is well known(see: Zadeh, abstract, sec[2316]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the controller with spatial recognition, so as to derive feature points of a surrounding image, as taught in Zadeh, into the system of Tsujino, since this would have enhanced the performance and recognition of the system of Tsujino, by ensuring that the most accurate possible analysis of images in the system would have been attained.
  -- With regards to claim 2, the controller is configured to remove noise of the surrounding image of the vehicle by using a first filter, and extract an edge based on a gradient of each pixel including in the surrounding image of the vehicle is met by the system of Zadeh, which is combined with Tsujino, so as to filter and extract noise so as to determining features in the images(see: Zadeh, sec[1878]). 
  -- With regards to claims 3, the classification of objects by the controller is met(see: Tsujino, sec[0065]).
  -- With regards to claim 4, the controller is configured to derive a plurality of feature points corresponding to the parking line from the surrounding image of the vehicle and the spatial recognition data using a second filter corresponding to the parking area of the parking line is met by the Rules engine of Zadeh, which when combined with Tsujino as discussed in claim 1 above, causes the filtering of variable attributes of the derived images(see: Zadeh, sec[1511]). 
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, upon combining the analysis of the system of Zadeh into the system of Tsujino.
  -- Claim 6 is met as discussed in claim 1 above, wherein the feature points would have been determined upon incorporation of the system of Zadeh into Tsujino, and thereby utilizing the feature points to assist in recognizing the parking lines
  -- With regards to claim 8, an overlap ratio of the first feature point determined based on the surrounding image of the vehicle and the second feature point determined based on the spatial recognition data exceeds a predetermined value, the controller is configured to determine the candidate parking line based on a first feature point and a second feature point is met by the fuzzy integer programming of Zadeh, which specifies regions of intersections and overlaps(see: sec[0305, sec[1859]).
  -- With regards to claims 7 and 9, controller is configured to determine a plurality of candidate parking lines, determine a first area provided as a boundary with an endpoint of the candidate parking line, determine a second area between the candidate parking lines and in which the candidate parking line is provided, and determine the parking area based on the ratio of a number of pixels in the first area and a number of pixels in the second area is met by the image analysis of Zadeh, which utilizes segments(pixels) to determine a score and uses these pixels to monitor and evaluate the images(see: sec[0776]).  Zadeh teaches that the pattern recognition module using image analyzing system uses pixels of an image and plots them as points, to thereby establish pattern or pattern class using features, or descriptors(see: sec[1456,1789]).  This thereby would allow the number of pixels and the ratio to determine parking area for vehicles in the system
  -- Claims 10-18 recite methods that substantially correspond to the subject matter of claims 1-9, and therefore, are met for the reasons as discussed in the rejections of claims 1-9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687